Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 1 of 14 PAGEID #: 957




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

     RICARDO VERNAIR DODSON,                     :   Case No. 2:18-cv-00908
                                                 :
            Plaintiff,                           :   District Judge Sarah D. Morrison
                                                 :   Magistrate Judge Sharon L. Ovington
     vs.                                         :
     GARY C. MOHR, et al.,                       :
                                                 :
            Defendants.                          :
                                                 :


                                            ORDER

I.         Introduction

           The parties have been engaged in a long-running discovery dispute concerning

Plaintiff’s Interrogatories and Requests for Production of Documents. Their dispute has

been recommitted to the undersigned judicial officer for resolution. (Doc. No. 72). The

case has also been recommitted for further consideration of Plaintiff’s Motion Requesting a

Telephone Conference. (Doc. No. 65).

II.        Background

           A.    Plaintiff’s Fourteenth Amendment Claim

           Plaintiff’s single remaining claim asserts that “Defendants Thalheimer, Venters,

Nelson, Handwerk, Smith, Reveal, Kovac, and Rauschenberg personally engaged in

conduct in connection with Plaintiff’s July 2018 parole proceedings that violated his

Fourteenth Amendment right to a meaningful parole hearing.” (Doc. No. 45, PageID 544).

The conduct at issue was the Ohio Parole Board members’ consideration of allegedly false
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 2 of 14 PAGEID #: 958




information in his parole file. The false information is multifold, according to Plaintiff:

   •   He kidnapped and raped a mentally handicapped female victim.

   •   He caused the victim to become pregnant as a result of the rape and caused the
       victim to place the child up for adoption.

   •   He committed a domestic violence offense.

   •   He informed a group of sex offenders during treatment class that a female staff
       member was a rape victim.

   •   The community’s objection to his release in the past, noted in his 2018 parole
       decision.

   •   “Extensive victimization.”

(Doc. No. 46, PageID 555-58).

       The merits of Plaintiff’s assertion that the Parole Board considered false information

in connection with his July 2018 parole proceedings is not presently at issue. Instead, the

parties’ discovery dispute centers on Plaintiff’s search for information to support his

Fourteenth Amendment claim. He repeatedly emphasizes that “[he] should have access to

information necessary to establish his claim.” (Doc. No. 67, PageID 700; Doc. No. 65,

PageID 667; Doc. No. 78, PageID 761). And he maintains that the information he seeks in

highly relevant to proving his claim. (Doc. No. 67, PageID at 700-01).

       B.     The Course of Discovery

       Plaintiff sent Interrogatories and Requests for Production of Documents to

Defendants’ in late March 2020. (Doc. No. 61, PageID 652). Almost immediately,

Defendants’ counsel spotted two arguable problems with Plaintiff’s discovery requests. On

March 31, 2020, he sent a letter to Plaintiff asserting that his Interrogatories—numbered 1


                                              2
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 3 of 14 PAGEID #: 959




through 22—added up to more than 25, the number permitted by Fed. R. Civ. P. 33(a)(1).

(Doc. No. 81, PageID 782). Defendants’ counsel also faulted the Interrogatories for not

being directed to a specific party in accordance with Fed. R. Civ. P. 33(b)(1)(A). Counsel

then wrote, “Please correct and resubmit your interrogatories directed to a specific party.”

(Doc. No. 81, PageID 782). Counsel invited Plaintiff to contact him with any questions or

concerns. Id.

       On April 8, Plaintiff emailed Defendants’ counsel asking for a phone conference

with him to try resolve the problems raised in his March 31st letter. Plaintiff explains that

Defendants’ counsel “answered the email rejecting Plaintiff’s requested conference and

stat[ing] all communications will only be done in writing.” (Doc. No. 54, PageID 612).

On that same date, Defendants’ counsel informed Plaintiff that sending letters by mail was

the “primary method of communication used by conversation between our office and pro

se inmate cases [sic] ….” (Doc. No. 67, PageID 702). Counsel also noted, “The current

COVID-19 protocols in place indicate that this would indeed be the best method with

restrictive movements and related procedures in place….” Id.

       The parties’ discovery dispute continued through April and into May 2020 with no

resolution. On April 15 Plaintiff filed his first Motion to Compel, seeking an order

requiring Defendants to answer his Interrogatories and “provide [him] with the requested

discovery.” (Doc. No. 54, PageID 612). He offered six supporting grounds. Id. at 613-17.

On May 6, Defendants’ counsel filed a Memorandum opposing Plaintiff’s Motion to

Compel. (Doc. No. 56).

       Meanwhile, back on April 30, Defendants’ counsel wrote to Plaintiff asking for an

                                              3
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 4 of 14 PAGEID #: 960




additional 30 days to respond to Plaintiff’s Requests for Production of Documents. (Doc.

No. 67, PageID 703). Counsel noted that he sought an extension until June 2. Id. It is

unclear whether Plaintiff responded to this in writing. Based on his next actions, he most

likely did not agree to the requested extension.

       On May 18, Plaintiff filed Objections and a Second Motion to Compel Discovery,

again seeking an order requiring Defendants to provide discovery. (Doc. No. 58). His

third Motion to Compel followed on June 3. (Doc. No. 59).

       Thus far, the parties’ whack at discovery had accomplished little. Things began to

move in a more productive direction when, on June 17, 2020, Defendants’ new—and

present—counsel wrote a letter informing Plaintiff that she had taken over the case from

Defendants’ former counsel. (Doc. No. 67, PageID 704). She explained that (1)

Defendants’ responses to Plaintiff’s Interrogatories had been completed but needed to be

signed by an authorized member of the Ohio Parole Board; and (2) she was gathering and

reviewing documents in response to his Requests for Production, and she hoped to send

them to Plaintiff “as expeditiously as I can.” Id. She was true to her word: On June 22,

she sent him Defendants’ responses to his Interrogatories and Requests for Production, and

she produced responsive documents to him. Id. at 705; see Doc. No. 81.

       On June 24, Defendants’ counsel filed a Memorandum in Opposition to Plaintiff’s

Third Motion to Compel, arguing that because Defendants had responded to all Plaintiff’s

discovery requests, his third Motion to Compel was moot. (Doc. No. 64, PageID 663).

       In early July, Plaintiff filed a Motion Requesting a Scheduled Conference Via

Telephone to Discuss and Resolve Issues in Discovery. (Doc. No. 65). Plaintiff expressed


                                              4
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 5 of 14 PAGEID #: 961




his willingness to enter into a protective order in which he would agree to use confidential

information produced by Defendants in discovery “only for the purpose of prosecuting or

defending this litigation, or assisting counsel in prosecuting or defending this litigation, and

shall not use Confidential Information outside this litigation ….” Id. at 667. He suggested

that if Defendants believed disclosure of the information he seeks would implicate security

matters, they should seek a protective order. And he emphasized that the public has a right

to everyman’s evidence to hold government officials accountable, and he should have

access to information necessary to establish his claim. Id.

       In mid-July, Plaintiff filed a Motion to Test the Sufficiency of Defendants’

Objections to Discovery Production—Interrogatory Answer, and Fourth Motion to

Compel. (Doc. No. 67). He criticized many aspects of Defendants’ discovery responses,

including their boilerplate objections and lack of specificity, failure to provide a privilege

log, failure to move for a protective order, and failure to timely respond to his discovery

requests. Plaintiff also argued relevance:

       The information sought is highly relevant in proving that [D]efendants
       intentionally violated [his] due process right, including substantial due
       process right to a fair parole hearing by intentionally, knowingly, fabricating
       false reports/information in consideration of parole, and then relying on the
       false information/reports to decide parole….

Id. at 700-01.

       Defendants timely opposed Plaintiff’s Motion to Test the Sufficiency of

Defendants’ Objections and his Fourth Motion to Compel, contending that they had

responded to all of Plaintiff’s discovery requests and that Plaintiff had steadfastly refused

to make a good-faith effort to resolve “the dispute, whatever it is, with Defendants’ legal
                                               5
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 6 of 14 PAGEID #: 962




counsel ….” (Doc. No. 71, PageID 729).

       The undersigned Judicial Officer issued an Order denying Plaintiff’s Fourth Motion

to Compel as moot in light of Defendants’ responses and production of documents. (Doc.

No. 66). Plaintiff’s Objection, and Defendants’ response, soon followed. Upon her review

and recommittal order, U.S. District Judge Sarah D. Morrison observed, “it appears that

while Mr. Dodson’s request for a response to his discovery requests was moot, his

objections to the contents of this discovery response was not moot. That dispute has yet to

be resolved.” (Doc. No. 72, PageID 732).

       On August 18, Plaintiff filed his Reply in Support of his Motion to Test the

Sufficiency of Defendants’ Objections. (Doc. No. 73). On August 21, Defendants filed

their privilege log, explaining that out of the thirty pages of documents they had produced

to Plaintiff, three redactions were made on the first page—namely, Plaintiff’s day and

month of birth and the names of his victims “to prevent further trauma and pursuant to

OAC Ann. 5120:1-1-36 7.1.” (Doc. No. 76, PageID 752). Defendants’ counsel further

reported, “No documents from Dodson’s 2018 parole hearing were withheld.” Id.

       On August 31, 2020, Plaintiff filed Objections to Defendants’ Privilege Log and

Request for an Order Directing Defendants to Provide Requested Discovery, and he moved

“for a second time for [a] discovery conference.” (Doc. No. 78, PageID 755). He raised

four objections to Defendants’ privilege log, including waiver and lack of clarity in

Defendants’ boilerplate objections. Id. He responded to Defendants’ objections to his

Interrogatories 4 and 11. He also challenged Defendants’ improper boilerplate objections

and failure to verify that a diligent search was made by the custodian of records for


                                              6
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 7 of 14 PAGEID #: 963




responsive documents. And he veered into his due-process claim by alleging, in part, that

Defendants fabricated the false report that he “raped a mentally retarded White female,

caused her to become pregnant with a N****R child, resulting in the child being put up for

adoption.” Id. at 760 (Plaintiff’s capitalization). In conclusion, he emphasized, “Again,

the plaintiff …, was not indicted, accussed [sic], or found guilty by a jury, of raping a

mentally retarded white female causing her to become pregnant with a N****R child that

resulted in giving the N****R child up for adoption.” Id. at 761 (Plaintiff’s capitalization).

And Plaintiff asserted that given his acceptance of responsibility for his crimes, his

repeated apologies to his victims, and his hard work at rehabilitating himself and serving

the community while incarcerated, he “does not deserve to be labeled as a CRAVED [sic]

N****R who[] raped a mentally retarded white female causing her to become pregnant

resulting in the adoption of the child….” Id. (Plaintiff’s capitalization).

       On September 14, Plaintiff filed a Memorandum in Support of Requested Status

Conference in Resolution of Discovery Dispute. (Doc. No. 85). He repeated many of his

arguments and asserted that Defendants have interfered with discovery to the point where

their conduct is sanctionable.

III.   Discussion

       A.     Discovery Standards

       The standards applicable to the parties’ discovery activities and dispute are set in

Fed. R. Civ. P. 26:

       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
                                               7
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 8 of 14 PAGEID #: 964




       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the issues,
       and whether the burden or expense of the proposed discovery outweighs its
       likely benefit. Information within this scope of discovery need not be
       admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). “[T]he court must limit the frequency or extent of discovery ... if

it determines that ... the proposed discovery is outside the scope permitted by Rule

26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(iii).

       B.     Plaintiff’s Motions to Compel and
              Objection to Defendants’ Privilege Log

       Plaintiff’s First Motion to Compel challenged the assertions that Defendants’

original counsel raised in his March 31, 2020 letter. See Doc. No. 54. When Plaintiff

responded to Defendants’ opposition to Plaintiff’s First Motion to Compel, he also filed a

Second Motion to Compel seeking an Order requiring Defendants to respond to his

discovery requests. See Doc. No. 58. His Third Motion to Compel, dated June 3, 2020,

reported that Defendants still had not responded to his discovery requests. He again sought

an order requiring Defendant to respond to his discovery requests. See Doc. No. 59.

       Although Plaintiff was doubtlessly frustrated by Defendants’ initial

nonresponsiveness, Defendants eventually answered his Interrogatories and Requests for

Production of Documents. In doing so, they listed 18 General Objections and

Reservations, and they raised many objections to each Interrogatory and Request for

Production. Because Plaintiff’s First, Second, and Third Motions to Compel pre-dated

Defendants’ discovery responses, these Motions did not challenge the contents of

Defendants’ eventual responses. Further, these Motions (Doc. Nos. 54, 58, 59) are now


                                               8
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 9 of 14 PAGEID #: 965




moot because they sought an order compelling Defendants to respond to his discovery

requests, and Defendants have since responded to his discovery requests.

       What remains at issue are the contents of Defendants’ objections and responses to

Plaintiff’s Fourth Motion to Compel. He contends that Defendants’ objections fail because

they (1) are boilerplate; (2) lack specificity; (3) are not explained in a privilege log; (4) are

rote in nature; (5) are not accompanied by related motions for protective order; and (6) are

untimely (“Defendants failed to object to discovery request within 30 … days”). (Doc. No.

67, PageID 694).

       Boilerplate objections generally have no utility in large part because “[t]he grounds

for objecting to an interrogatory must be stated with specificity.” Fed. R. Civ. P. 33(b)(4);

see Fed. R. Civ. P. 34(b)(2)(B); e.g., Davis v. American Highwall Mining, LLC, 6:19-

CV00096-MAS, 2020 WL 5494520, at *2 (E.D. Ky. 2020) (“a boilerplate objection has no

legal effect.”). But, even if some of Defendants’ objections may be fairly characterized as

boilerplate or lacking specificity, this does not help Plaintiff obtain additional discovery.

This is because Defendants have also provided substantive responses to all Plaintiff’s

Interrogatories, except Interrogatory No. 6, and all his Requests for Production of

Documents. See Doc. No. 81, PageID 786-93, 806-10.

       Plaintiff’s Interrogatory No. 6 seeks the identity of those who submitted any

information, statement, testimony, or document to the Ohio Parole Board in connection

with his 2018 parole proceedings, including (in part) victim’s representatives, member or

prosecutors of the Franklin County Prosecutor’s Office, and personnel at the Richland

Correctional Institution (where Plaintiff is incarcerated). Id. at 787-88. Defendants

                                                9
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 10 of 14 PAGEID #: 966




responded:

       Objection: Defendants object to this discovery request as it is vague,
       ambiguous, scope or subject [sic], overly broad, unduly burdensome,
       oppressive, and calls for unbounded discovery. Some records if released
       could present a security risk to an institution operated by the department
       or could jeopardize the safety of department personnel. In addition,
       records that identify the victim of a crime committed by the offender, or
       contain statements made by informants, statements made by prosecuting
       attorneys and judges concerning the offender, witness protection
       information, inmate separation information, juvenile criminal history and
       diagnostic and testing information of the offender pursuant [sic] are
       prohibited from release pursuant to OAC Ann. 5120:1-1-36. Defendants
       also object as to relevancy.

Id. at 788.

       Even if some of Defendants’ objections may be fairly characterized as boilerplate or

vague, Defendants are correct that Ohio administrative law prevents the Ohio Parole Board

from disclosing the non-public information Plaintiff seeks in Interrogatory No. 6. See Ohio

Admin. Code § 5120:1-1-36(F), (G), (I).

              Plaintiff’s stated willingness to enter into a protective order to shield

confidential information, such as victim-impact statements, or information that might pose

an institutional or personal-security threat does not constitute a viable solution in the

circumstances of this case. As just explained, Ohio administrative law prohibits

Defendants from releasing certain non-public information to Plaintiff. A protective order

would not nullify this prohibition or override its underlying concerns—most significantly,

institutional security, informant and prosecutor safety, and preventing additional harm to

victims.

       Plaintiff’s next point—that Defendants have not produced a privilege log—was


                                              10
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 11 of 14 PAGEID #: 967




valid until August 21, 2020, the date on which Defendants filed their privilege log. (Doc.

No. 76). Since then Plaintiff has focused on Defendants’ responses to his Request for

Production No. 4 and Interrogatory 11.

       His Request for Production No. 4 concerns 2018 parole records. He seeks:

       4.     Any/all materials considered and relied upon by the Parole Board in
              connection with the 2018 request for parole, official or unofficial,
              including but not limited to:

              a.     Any victim impact statements, including statements from the
                     victim’s representatives.
              b.     Any correspondence and/or communications between or
                     between or among OPB Members or OPB staff relating to
                     formal or informal hearings, board meetings, telephone
                     conferences, emails, and text messages.
              c.     Internal memoranda among OPB Members.
              d.     Notes among OPB Members.
              e.     Minutes.
              f.     Vote Sheets of any/all OPB members whom participated in
                     deciding plaintiff’s parole.

(Doc. No. 78, PageID 757; Doc. No. 81, PageID 808).

       Defendants raised numerous objections to Plaintiff’s Request for Production No. 4,

contending that “Parole Board members review a multitude of records when reviewing an

inmate’s eligibility for parole typically on laptop computers. There is not one file that

contains all of the information reviewed.” Id. Defendants further maintained that Ohio

Admin. Code § 5120:1-1-36 prohibits the release of much of the information—e.g., records

identifying the victim of a crime committed by the offender, and statements by informants,

prosecuting attorneys, and others.” (Doc. No. 81, PageID 808). And Defendants explained

that “the only disclosable records permitted by OAC Ann. 5120:1-1-36 and maintained by


                                              11
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 12 of 14 PAGEID #: 968




Defendants are contained in the Plaintiff’s 2018 Parole packet, paginated as 000001-27.”

Id.

       Plaintiff’s Interrogatory No. 11 asks Defendants to identify all the documents the

OPB reviewed, consulted, or relied on when considering his July 2018 parole application.

Id. at 789. Defendants raised the same objections and responses to both Interrogatory No.

11 and Request for Production No. 4. (Doc. No. 78, PageID 757-58; Doc. No. 81, PageID

789-90, 808).

       Regardless of whether some of Defendants’ responses to Plaintiff’s Request for

Production No. 11 and Interrogatory No. 4 constituted boilerplate objections, Defendants

specifically and sufficiently responded by relying on Ohio Admin. Code § 5120:1-1-36 and

by otherwise producing the responsive documents from Plaintiff’s July 2018 parole

proceedings.

       Plaintiff next maintains that Defendants must produce additional responsive

discovery because they have not filed a Motion for a Protective Order. Yet Defendants are

not required to file a Motion for Protective Order, although they may have done so in

response to Plaintiff’s Interrogatories and Requests for Production of Documents. See Fed.

R. Civ. P. 26(c). Additionally, there was no error in the fact that Defendants did not seek a

protective order but instead chose to oppose Plaintiff’s multiple Motions to Compel and

produce Plaintiff’s 2018 parole records.

        Plaintiff also contends that Defendants’ failure to respond to his Interrogatories and

Requests for Production within thirty days constitutes a waiver of any objections to them

even objections based on privilege. While this may generally true, the circumstances in the


                                             12
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 13 of 14 PAGEID #: 969




present case do not warrant a finding that Defendants have waived their objections due to

their tardy discovery responses. Although Defendants’ original counsel was not as diligent

as he should have been in responding to Plaintiff’s Interrogatories and Requests for

Production, Defendants’ current counsel has been diligent in her discovery work. Plaintiff,

moreover, has not shown that he has been prejudiced by Defendants’ original counsel’s

tardiness in responding to his discovery requests, and none appears in the case record.

Indeed, throughout discovery he has filed numerous Motions and memoranda containing

substantive arguments and has not asserted that his ability to litigate his discovery

arguments have been hindered by the initial delay in Defendants’ responses. In these

circumstances, waiver should not be imposed upon Defendants.

       C.     Informal Discovery Telephone Conference

       District Judge Morrison observed in her recommittal Order, “Defendants have stated

a reluctance to speak with Mr. Dodson via the telephone because he is incarcerated and

because of the pandemic. Given this lack of communication and Mr. Dobson’s objections

to Defendants’ discovery response, a status conference in this case may be appropriate.”

(Doc. No. 72, PageID 733 (citation omitted)).

       As District Judge Morrison explained, S.D. Ohio Civ. R. 37.1 typically disfavors

judicial intervention in discovery disputes. It instead asks the parties to resolve discovery

disputes themselves and “to turn to the Court only as a last resort.” (Doc. No. 72, PageID

732-33). The parties in the present case were not able to resolve their discovery disputes,

and Plaintiff consequently requested a telephone conference. (Doc. No. 65).

       The above history of the parties’ discovery dispute reveals that they have

                                              13
Case: 2:18-cv-00908-SDM-SLO Doc #: 98 Filed: 10/09/20 Page: 14 of 14 PAGEID #: 970




extensively briefed their contentions and have become entrenched in their opposing

positions. See supra, § II(B). Their entrenchment would likely be counter-productive

during an informal discovery phone conference, which in most situations would occur in a

less adversarial, more cooperative atmosphere. See Rule 37.1 (“After extrajudicial means

for the resolution of differences about discovery have been exhausted, in lieu of

immediately filing a motion under Fed. R. Civ. P. 26 or 37, any party may first seek an

informal telephone conference with the Judge assigned to supervise discovery in the

case.”).

       Accordingly, an informal discovery telephone conference is not warranted.


                        IT IS THEREFORE ORDERED THAT:

       1.     Plaintiffs’ First, Second, and Third Motions to Compel (Doc. Nos. 54, 58,
              and 59) are DENIED;

       2.     Plaintiff’s Motion to Test Sufficiency of Defendants’ Objections to
              Discovery (Doc. No. 67) is GRANTED and the sufficiency of Defendants’
              Objections have been considered as set forth herein; Plaintiff’s Fourth
              Motion to Compel (Doc. No. 67) is DENIED;

       3.     Plaintiff’s Objection to Defendants’ Privilege Log (Doc. No. 78) is
              OVERRULED, and Plaintiff’s Request for an Order Directing Defendants to
              Produce Discovery (Doc. No. 78) is DENIED; and

       4.     Plaintiff’s Motion Requesting a Scheduled Conference Via Telephone (Doc.
              No. 65) is DENIED.

October 9, 2020                                s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge




                                             14
